Case 4:19-cv-00358-ALM Document 303 Filed 01/28/21 Page 1 of 4 PageID #: 10584




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

                                                 §
 GIBSON BRANDS, INC.                             §
                                                 §
 v.                                              §     Civil Action No. 4:19-cv-358
                                                 §     Judge Mazzant
 ARMADILLO DISTRIBUTION                          §
 ENTERPRISES, INC.; CONCORDIA                    §
 INVESTMENT PARTNERS, LLC; DOES                  §
 1 through 10                                    §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Concordia Investment Partners, LLC’s Motion for Summary

Judgment (Dkt. #197). Having considered the Motion and briefing, the Court finds the Motion

should be DENIED.

       Also pending before the Court is Gibson Brands, Inc.’s Objections to Concordia’s

Summary Judgment Evidence (Dkt. #245). As the Court denies Concordia’s Motion for Summary

Judgment, Gibson’s motion objecting to evidence in that motion is DENIED as moot.

                                       BACKGROUND

       On May 14, 2019, Plaintiff Gibson Brands, Inc. (“Gibson”) sued Armadillo Distribution

Enterprises, Inc. (“Armadillo”) and Armadillo’s investment licenser, Concordia Investment

Partners, Inc. for trademark infringement (Dkt. #1).

       On December 15, 2020, Concordia filed its Motion for Summary Judgment (Dkt. #197).

On January 15, 2021, Gibson responded (Dkt. #243) and filed its Sealed Objections to Armadillo’s

Summary Judgment Evidence (Dkt. #245). On January 22, 2021, Concordia replied (Dkt. #289).
Case 4:19-cv-00358-ALM Document 303 Filed 01/28/21 Page 2 of 4 PageID #: 10585




                                      LEGAL STANDARD

       The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,

477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court

“must resolve all reasonable doubts in favor of the party opposing the motion for summary

judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the Court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

of proof on a claim or defense for which it is moving for summary judgment, it must come forward

with evidence that establishes “beyond peradventure all of the essential elements of the claim or

defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000).

       Once the movant has carried its burden, the nonmovant must “respond to the motion for

summary judgment by setting forth particular facts indicating there is a genuine issue for trial.”



                                                 2
Case 4:19-cv-00358-ALM Document 303 Filed 01/28/21 Page 3 of 4 PageID #: 10586




Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at 248–49). A nonmovant must present

affirmative evidence to defeat a properly supported motion for summary judgment. Anderson, 477

U.S. at 257. Mere denials of material facts, unsworn allegations, or arguments and assertions in

briefs or legal memoranda will not suffice to carry this burden. Rather, the Court requires

“significant probative evidence” from the nonmovant to dismiss a request for summary judgment.

In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440 (5th Cir. 1982) (quoting Ferguson

v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The Court must consider all the evidence

but “refrain from making any credibility determinations or weighing the evidence.” Turner v.

Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007).

                                            ANALYSIS

       Concordia moves for summary judgment. After a careful review of the lengthy record and

the arguments presented, the Court is not convinced that Concordia met its burden demonstrating

that there is no material issue of fact as to these claims entitling it to judgment as a matter of law.

Accordingly, the Court finds that Concordia’s Motion should be denied. As Concordia’s Motion

is denied, Gibson’s Objections to Concordia’s Summary Judgment Evidence is moot.

                                          CONCLUSION

       It is therefore ORDERED that Concordia Investment Partners, LLC’s Motion for

Summary Judgment (Dkt. #197) is hereby DENIED.

       It is further ORDERED that Gibson Brands, Inc.’s Objections to Concordia’s Summary

Judgment Evidence (Dkt. #245) is hereby DENIED as moot.

       IT IS SO ORDERED.




                                                  3
Case 4:19-cv-00358-ALM Document 303 Filed 01/28/21 Page 4 of 4 PageID #: 10587

    SIGNED this 28th day of January, 2021.




                              ___________________________________
                              AMOS L. MAZZANT
                              UNITED STATES DISTRICT JUDGE




                                             4
